In an action to recover damages for wrongful death, the second third-party defendant, R.A.F. Services, Inc., appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated December 11, 1997, which denied its motion for summary judgment dismissing the second third-party complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court’s conclusion that there are questions of fact as to whether the second third-party defendant breached a duty to the second third-party plaintiff by failing to provide certain safety evaluations and recommendations, and whether the failure to do so may have contributed to the accident (see generally, City of Rochester v Homsten Ice Rinks, 155 AD2d 939; cf., Prado v Bowne & Sons, 207 AD2d 875).
Accordingly, the motion for summary judgment was properly denied (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Bracken, J. P., Santucci, Friedmann and Florio, JJ., concur.